Filed 12/23/22 In re D.B. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re D.B., a Person Coming Under
 the Juvenile Court Law.
                                                                 D080653
 SAN DIEGO COUNTY HEALTH                                         consolidated with D080789
 AND HUMAN SERVICES
 AGENCY,
                                                                 (Super. Ct. No. EJ4539)
           Plaintiff and Respondent,

           v.

 J.B.,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Gary M. Bubis, Judge. Affirmed.

         Sarah Vaona, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Claudia G. Silva, County Counsel, Caitlin E. Rae, Chief Deputy County
Counsel, and Dana Shoffner, Deputy County Counsel, for Plaintiff and
Respondent.
                                INTRODUCTION
      J.B. (Father) appeals a juvenile court order determining that minor
D.B. was adoptable and ordering a permanent plan of adoption after
terminating his parental rights. His sole contention on appeal is that there
was not substantial evidence to support the finding that D.B. was adoptable
because the San Diego County Health and Human Services Agency (Agency)
did not conduct a new adoption assessment after the child was moved from a
relative’s home to an approved resource family home. We agree with the
Agency that Father forfeited his right to challenge the adequacy of the
Agency’s assessment because he did not object to it at the time of the hearing.
To the extent Father challenges the sufficiency of the adoptability finding, we
conclude the court’s finding was supported by substantial evidence because
there was undisputed evidence that the child was generally adoptable. We,

therefore, affirm the order.1




1     Father filed a notice of appeal on July 12, 2022 (case No. D080653)
regarding July 6, 2022 orders terminating his parental rights to D.B’s
younger siblings, J.B. and E.B. Father subsequently filed a separate notice of
appeal regarding an order from August 3, 2022, terminating his parental
rights as to minor D.B (case No. D080789). At Father’s request we
consolidated the appeals. Father’s briefing in the consolidated matter did not
raise a claim of error or other defect with respect to the court’s orders as to
J.B. and E.B. Therefore, his appeal as to these minors is dismissed as
abandoned. (In re Sade C. (1996) 13 Cal.4th 952, 994.) And because this
appeal is focused on D.B.’s adoptability, we discuss only facts regarding the
siblings as necessary for context.

                                       2
              FACTUAL AND PROCEDURAL BACKGROUND
                                       I.
            Proceedings Before the Permanency Planning Hearing
      The Agency filed a petition in July 2020 on behalf of then three-year-
old D.B. and her two younger siblings pursuant to Welfare and Institutions

Code2 section 300, subdivision (b), based on their ongoing exposure to serious
domestic violence between Father and D.F. (Mother) and Mother’s threats to
harm the children.
      Before the Agency filed the petition, Mother took D.B. and one sibling
to temporarily stay with an aunt in another state when she felt overwhelmed
and unable to care for the children. She left the other sibling with an uncle
in San Diego County. The Agency had opened a voluntary case to assist
Mother and alleviate the risk to the children, but Mother did not follow
through with or participate in voluntary services and the parents continued
to engage in domestic violence. The Agency filed the petition because it
believed court oversight with a family reunification case was “the safest
option” while the children were placed outside the home.
      At the detention hearing, the juvenile court made a prima facie finding
that D.B. was a child described by section 300, subdivision (b), and detention
was necessary because there was a substantial danger to her physical health
and there was no reasonable means to protect her without removal from the
parents. The court took temporary jurisdiction under the Uniform Child
Custody Jurisdiction and Enforcement Act (UCCJEA) because the family
resided in Mexico. It ordered D.B. detained out of the home, issued a pick-up
order to return D.B. to California, and granted supervised visitation for the


2     All further undesignated statutory references are to the Welfare and
Institutions Code.

                                       3
parents. After returning to California, D.B. was placed with her siblings in
their uncle’s home in San Diego County.
      Before D.B. went to stay with the out-of-state aunt, she was shy, did
not speak, and appeared anxious. She would say one word over and over,
“like in a panic.” In the month she was placed with the aunt, D.B. began
talking more and was “getting healthy, outgoing, and happy.” When D.B.
was placed with the uncle’s family, she had some impulse control issues and
would grab toys from the caregivers’ child or grab the child. D.B. also cried
when the caregiver mentioned going out.
      By the time of the six-month review hearing in March 2021, D.B. was
an active child who was doing well in daycare. She ran, walked, played, and
spoke in sentences. She participated in services through Comprehensive
Assessment and Stabilization Service and the caregiver anticipated starting
services for mental health, speech therapy, and physical therapy through
another provider.
      A case worker said D.B. and her siblings were not “regulating” after
visits with the parents and there were concerns from the daycare providers
and the relative caregivers about the children’s behaviors. The caregivers
expressed concern about D.B. showing anger and aggression toward one of
her siblings and the caregivers’ child. However, they were willing to have her
stay with them while the agency evaluated the out-of-state aunt’s home for
placement.
      At the time of the 12-month review hearing in September 2021, D.B.
and her siblings continued to live with the uncle’s family. Sadly, Mother had
passed away unexpectedly in May 2021. Father attended virtual visits with
D.B. and her siblings, but his visits were inconsistent. Although he
participated in therapy, it was also inconsistent. He did not appear to have


                                       4
insight about parenting multiple children and blamed Mother for the violence
that had occurred in the home. The Agency recommended termination of
Father’s services and the setting of a permanency planning hearing.
        By now, D.B. was a talkative, playful, and outgoing child who knew her
alphabet letters, was counting, was potty trained, and was more independent.
Her teachers enjoyed having D.B. in class where she was friendly, outgoing,
and a great learner. She did well with meeting new friends, but she did not
like to share toys. She generally got along well with other children in the
home, but could get aggressive when others received attention or had a toy
she wanted. The relative caregivers were able to handle these situations and
talk through the situation with D.B. to calm her down.
        The relative caregivers and teachers at school observed that D.B. was
often anxious before visits with Father. Teachers also noticed that D.B. was
more aggressive with other children and showed signs of anxiousness after
visits with Father. D.B. participated in trauma therapy and was working
with a therapist regarding her behaviors and Mother’s death.
        At Father’s request, the juvenile court set the matter for a contested
12-month review hearing in November 2021. Before the scheduled contested
hearing, the Agency reported that D.B. was doing well academically.
However, she continued to struggle with tantrums at school and had episodes
of hitting other children. She became emotional, cried, and “shut down”
when she dressed up for a scheduled virtual visit with Father and he did not
call.
        In November 2021, the relative caregivers gave notice they could no
longer keep D.B. because her behavior was affecting their biological children.
They planned to wait until the out-of-state aunt’s home was approved, but set
a deadline by which the child needed to leave their home. The Agency


                                         5
understood from the other state agency that the aunt would receive approval.
In the meantime, the juvenile court approved an extended visit for D.B. with
the aunt while the other state completed the interstate compact on placement
of children (ICPC) paperwork.
      D.B. did well in her new placement with the out-of-state aunt even
though the adjustment was difficult at first. The aunt quit her job to stay
with D.B. and uncle’s family stayed in touch with D.B. by calling, including to
read bedtime stories to her.
      After some continuances, the contested 12-month review hearing
occurred in January 2022. The Agency reported that Father had no insight
or accountability for the events giving rise to the Agency’s involvement with
the family. The juvenile court terminated reunification services for Father
and set a date for a section 366.26 hearing. It ordered the Agency to prepare
a permanent planning assessment pursuant to section 366.21.
                                    II.
        Combined Section 387 and Contested Section 366.26 Hearing
A.    Section 366.26 Report and Assessment
      The Agency submitted its section 366.26 report for permanency
selection and implementation in May 2022. It recommended termination of
Father’s parental rights and implementation of adoption as the permanent
plan for D.B. and her siblings. The section 366.26 report also contained the
Agency’s permanency planning assessment for D.B. and her siblings.
      D.B. was living with the out-of-state aunt. She was a healthy and vocal
child who was up to date on her medical and dental care. She participated in
weekly occupational therapy as well as therapeutic services to address her
past trauma and Mother’s unexpected death. D.B.’s behavioral issues had
stabilized. She followed an established routine for completing morning tasks


                                          6
including dressing, brushing her teeth, and making her bed. She remained
connected with her younger siblings through periodic visits to San Diego
County and virtual visits.
      The Agency assessed D.B. as “generally adoptable based on her
numerous appealing characteristics such as her young age, beautiful physical
appearance, and appropriate physical, mental, and emotional development.”
The Agency described D.B. as a creative and lovable four-year-old child. She
initially presented as reserved, but was quick to start a conversation when
she felt comfortable. She was specifically adoptable by her aunt, who
expressed a desire and commitment to provide D.B. with a permanent home,
free from violence. However, the Agency also stated that “[b]ased on her
generic characteristics, [D.B.] would meet the qualifications for numerous
adoptive families who are in search of someone matching similar
characteristics.” The Agency had no apprehension about finding a home for
D.B. “if a home is needed in the future.”
B.    Supplemental Petition
      In May 2022, before the scheduled contested section 366.26 hearing,
the out-of-state aunt notified the Agency that her health had declined to the
point that she could no longer provide care to D.B. The Agency filed a
supplemental petition under section 387 alleging that D.B.’s relative
placement was no longer appropriate because the relative caregiver could no
longer provide her care. The Agency recommended modification of the

disposition order to place D.B. in the home of a foster caretaker.3


3     Section 387, subdivision (a), states in pertinent part: “An order
changing or modifying a previous order by removing a child from the physical
custody of a . . . relative . . . and directing placement in a foster home . . .
shall be made only after noticed hearing upon a supplemental petition.”
When the prior placement was with a relative, the petition must contain a
                                       7
      The aunt worked with the Agency to create a transition plan for D.B.
Both the aunt and uncle’s family worked with the Agency to identify a new
placement for D.B. They all felt D.B. would do best in a home where she is
the only child and able to have the undivided attention of her caregivers. The
Agency identified an approved “resource family” who was ready and willing
to accept placement of D.B. The family had been through the Resource
Family Approval (RFA) process to be considered an RFA home. (§ 16519.5,
subd. (c).)
      At a hearing on the supplemental petition in June 2022, the juvenile
court found the Agency made a prima facie showing that D.B. was a child
described by section 387 and the previous disposition placing her with the
aunt was no longer appropriate. D.B. was placed with the resource family
the same day.
C.    Addendum Reports
      The Agency submitted an addendum report for D.B.’s contested
permanency planning hearing. It reported that D.B. had thrived with the
one-on-one attention her aunt provided. But when the aunt’s health declined
and she was no longer able to provide the same level of attention, D.B. began
to regress.
      The resource parents met with D.B.’s relatives for an extended period
and took notes about her likes and dislikes. The resource family expressed
their commitment to maintaining a relationship between D.B. and her
siblings, and enrolled D.B. in the same school as her siblings so they can see
each other daily. They also discussed monthly visits to allow D.B. to spend
time with her siblings. The juvenile court granted the Agency’s request to


statement of facts “sufficient to show that the placement is not appropriate in
view of the criteria in [s]ection 361.3.” (§ 387, subd. (b).)

                                       8
continue the permanency planning hearing to allow it to continue to assess
the most appropriate plan for D.B.
      In August 2022, the Agency reported that D.B. was thriving in her new
placement with the resource family. D.B. appeared to be confident and loving
as she continued to work through her trauma issues. The Agency reported
that although D.B. had been in her placement for less than two months, it
was evident the resource family was committed to providing D.B. with
permanency through adoption. The resource parents were committed to
helping D.B. stay connected to her siblings by arranging for family outings
where D.B. could visit and play with her siblings and cousins. They enrolled
D.B. in various activities to increase her social skills, including swimming,
jujitsu, and gymnastics. D.B. was also growing more independent and could
play by herself for longer periods of time.
      The Agency reported there were “no changes to the assessment dated
[May 19, 2022]. [D.B.] is specifically adoptable as her current resource
parents are committed to providing [D.B.] permanency through adoption.
[D.B.] has been able to progress and is thriving in her current placement.”
D.B. was comfortable in her new placement and was progressing in all areas
of development with “the love and stability provided by her current
caregivers.” The Agency stated D.B.’s current placement was “the most
appropriate placement” and that it was in her best interest to terminate
Father’s parental rights and implement the permanent plan of adoption.
D.    Combined Section 387 and Contested Section 366.26 Hearing
      At the combined contested hearing in August 2022, County Counsel
explained that the Agency filed the supplemental petition to elevate D.B.’s
level of care from a relative to an approved resource family foster home.
County Counsel argued D.B. was specifically and generally adoptable by clear


                                        9
and convincing evidence, asserting: “She’s sociable, she doesn’t have any
special needs, and she’s adjusted well to her new placement. The current
caregiver wants to adopt her. If that placement didn’t work out and we had
to go elsewhere, she would be generally adoptable as well based on her
characteristics.”
      Father’s counsel objected to moving D.B. anywhere except with him
and requested the court deny the supplemental petition. His counsel also
asked the court to find the parent/child bond exception to adoption applied
because he plays a parental role in her life even though their visits have been
virtual. Father’s counsel asked the court to order a lesser permanent plan
than adoption. Notably, he did not object to the Agency’s adoption
assessment or addendum reports.
      Counsel for D.B. urged the court to sustain the section 387 petition and
follow the Agency’s recommendations for adoption as the permanent plan.
Counsel stated that D.B. had been exposed to trauma throughout her short
life, including exposure to violent instances in her parents’ care, Mother’s
sudden passing, and changes in placement. D.B. interacted with Father
during virtual visits, but he did not provide her with security or
understanding. Father had a pattern of inconsistent visitation and, when
they did visit virtually, Father had difficulty listening to and understanding
D.B. D.B. was making progress when provided with stability and structure
where she could “just be a kid and feel at home.” D.B.’s counsel stated that
the current resource family wanted to provide her with a permanent home.
      The juvenile court read and considered all of the Agency’s reports and
admitted them into evidence. The court made a true finding on the section
387 petition. It found D.B.’s current placement was appropriate and that it
was likely that D.B. would be adopted if parental rights were terminated.


                                       10
The court found no exception to adoption existed. Specifically, the court
found Father had not visited D.B. consistently and the value of a permanent,
secure, and stable placement outweighed any benefit of D.B.’s relationship
with Father. The court terminated Father’s parental rights and declared
D.B. free from his custody and control. The court referred her to the Agency
for adoptive placement, which the court found to be in D.B.’s best interest
and the preferred plan. The court set a postpermanency planning hearing for
January 30, 2023, to finalize the permanent plan.
                                  DISCUSSION
                                         I.
                   General Principles Regarding Adoptability
      When a parent fails to reunify with his or her dependent child and
reunification services are terminated, “the focus shifts to the needs of the
child for permanency and stability.” (In re Marilyn H. (1993) 5 Cal.4th 295,
309.) The juvenile court must set a selection and implementation hearing
pursuant to section 366.26 to provide a stable, permanent home for the child.
(§ 366.26, subd. (b).) Section 366.26 requires the juvenile court to determine
based on the Agency’s assessment “and any other relevant evidence, by a
clear and convincing standard, that it is likely the child will be adopted.”
(Id. at subd. (c)(1).) “If so, and if the court finds that there has been a
previous determination that reunification services be terminated, then the
court shall terminate parental rights to allow for adoption,” unless a parent
shows termination would be detrimental to the child for a reason specified in
the statute. (In re Caden C. (2021) 11 Cal.5th 614, 630–631.)
      In preparation for the section 366.26 hearing, the juvenile court “is
required to direct the Agency to prepare an assessment report of the child as
part of its report to the court. [Citations.] The assessment report must


                                        11
address the child’s medical, developmental, scholastic, mental and emotional
status; analyze the likelihood the child will be adopted if parental rights are
terminated; describe the efforts made to identify a prospective adoptive
parent or legal guardian for the child; and provide a preliminary assessment
of the eligibility and commitment of any identified prospective adoptive
parent or legal guardian. (§ 366.21, subd. (i)(1); [In re Valerie W. (2008) 162
Cal.App.4th 1, 11–12.].) ‘The assessment report is “a cornerstone of the
evidentiary structure” upon which the court, the parents and the child are
entitled to rely.’ ” (In re Michael G. (2012) 203 Cal.App.4th 580, 590 (Michael
G.).)
        “The issue of adoptability posed in a section 366.26 hearing focuses on
the minor, e.g., whether the minor’s age, physical condition, and emotional
state make it difficult to find a person willing to adopt the minor.” (In re
Sarah M. (1994) 22 Cal.App.4th 1642, 1649 (Sarah M.).) “All that is required
is clear and convincing evidence of the likelihood that adoption will be
realized within a reasonable time.” (In re Zeth S. (2003) 31 Cal.4th 396, 406,
italics added.) “It is not necessary that the child already be in a potential
adoptive home or that there be a proposed adoptive parent ‘ “waiting in the
wings.” ’ ” (In re A.A. (2008) 167 Cal.App.4th 1292, 1311 (A.A.).)
        We review a juvenile court’s adoptability finding for substantial
evidence. “[W]e determine whether the record contains substantial evidence
from which the court could find clear and convincing evidence that the child
was likely to be adopted within a reasonable time.” (In re B.D. (2008) 159
Cal.App.4th 1218, 1232.) “We give the court's adoptability finding the benefit
of every reasonable inference and resolve any evidentiary conflicts in favor of
the judgment of the [juvenile] court.” (Ibid.) We do not “reweigh the
evidence, evaluate the credibility of witnesses or indulge in inferences


                                        12
contrary to the findings of the trial court.” (Michael G., supra, 203
Cal.App.4th at p. 589.)
                                      II.
Father Forfeited His Claims About the Adequacy of the Agency’s Assessments
      Father contends substantial evidence does not support the juvenile
court’s finding that D.B. is adoptable because the Agency did not either
conduct an entirely new assessment of the resource family as prospective
adoptive parents or the prior assessment was “egregiously inadequate.” He
contends he was denied due process because the assessments did not provide
an assessment of the eligibility or commitment of the resource family as
prospective adoptive parents. We agree with the Agency that Father
forfeited his claims about the adequacy of the Agency’s assessments by failing
to object in the proceedings below.
      The Agency submitted a section 366.26 report in May 2022 with an
assessment of D.B. and her siblings. This included an analysis of her
medical, developmental, educational, mental and emotional status. It
described her placement history and the history of the contact with her
family. It analyzed her likelihood of adoption and determined she was
“generally adoptable based on her numerous appealing characteristics” which
would meet the qualifications for “numerous adoptive families.” At the time,
she was also specifically adoptable because her aunt was committed to
providing her with a permanent home.
      After D.B. was placed with the resource family, the Agency submitted
two addendum reports. The June 2022 report described the efforts and
commitment the resource family made to learn about D.B. and to maintain
her relationship with her siblings. Two months later, the Agency submitted
another addendum report describing how D.B. was thriving in her new


                                        13
placement. The addendum report stated the resource parents were
committed to providing D.B. with permanency through adoption and to
maintain her connection with her siblings. The Agency described how D.B.
was becoming more independent and confident as a result of the resource
parents’ efforts to engage D.B. in various activities to build her peer
relationships and social skills. The Agency reported there were “no changes”
to the initial adoption assessment from May 2022. In addition to her general
adoptability, the Agency reported that D.B. remained “specifically adoptable
as her current resource parents are committed to providing [D.B.]
permanency through adoption.” The Agency reported D.B. was “comfortable
in her placement” and she had progressed in all areas of development with
“the love and stability provided by her current caregivers.”
      As the Agency concedes, the addendum reports did not include a
fulsome discussion about the prospective adoptive family with each of the
items listed in section 366.22, subdivisions (i)(1)(D) [non-inclusive factors
regarding eligibility and commitment of prospective adoptive parent] and (E)
[factors regarding the relationship of the child to the prospective adoptive
parent]. However, the reports generally described the resource family’s
commitment to adoption, their commitment to maintaining and building a
relationship between D.B. and her family, and how D.B. was not only
progressing, but thriving from the loving and stable relationship they
provided in the short time she was placed with them.
      “Deficiencies in an assessment report go to the weight of the evidence,
and ‘if sufficiently egregious may impair the basis of a court’s decision to
terminate parental rights.’ [Citation.] An adoption assessment is sufficient if
it substantially complies with the requirements of the assessment statute.
[Citation.] ‘[E]ven if the assessment is incomplete in some respects, the court


                                       14
will look to the totality of the evidence.’ ” (In re M.M. (2022) 81 Cal.App.5th
61, 67, italics added.)
      Father forfeited any arguments about the adequacy of the Agency’s
assessments of the prospective adoptive resource family when he failed to
object or raise such challenges at trial. (In re Joshua G. (2005) 129
Cal.App.4th 189, 200, fn. 12 (Joshua G.); In re Urayna L. (1999) 75
Cal.App.4th 883, 886 [a parent forfeited the right to challenge the adequacy
of an adoption report by failing to raise the issue with the trial court].) “A
party forfeits the right to claim error as grounds for reversal on appeal when
he or she fails to raise the objection in the trial court. [Citations.]
Forfeiture . . . applies in juvenile dependency litigation and is intended to
prevent a party from standing by silently until the conclusion of the
proceedings.” (In re Dakota H. (2005) 132 Cal.App.4th 212, 221–222.)
      Father cannot avoid forfeiture by arguing the assessments denied him
due process. As we explained in Crystal J. (1993) 12 Cal.App.4th 407, 413,
when an assessment report is prepared and addresses the principal questions
at issue in a proceeding, “errors or omissions in the report cannot be
characterized in terms of denial of due process.” (Ibid.) Instead, they merely
go to the weight of the evidence. (Ibid.) In Crystal J., the appellate court
determined the parent forfeited claims about deficiency of the assessment by
failing to object. (Id. at pp. 411–412.) There, the court and the parties
appeared unconcerned at the time of the hearing regarding the financial
stability or the background of the potential adoptive parents. Considering
the record as a whole, the appellate court determined there was ample
evidence to support the juvenile court’s findings and judgment. (Id. at
p. 413.)




                                         15
      As in In Crystal J., the parties and the court here appeared satisfied
that the resource family was eligible and committed to D.B. as an adoptive
family at the time of the hearing. This may be explained by the fact that the
addendum reports indicated the new prospective adoptive family already had
RFA approval. As the Agency pointed out in its briefing on appeal, the
extensive RFA process requires applicants to undergo background checks and
home approval, as well as to demonstrate financial stability and an
understanding of the needs of children who have experienced abuse and
neglect for safety, permanency, and wellbeing. (See § 16519.5, subds. (c), (d).)
Father was afforded notice and an opportunity to be heard on the issue of the
Agency’s assessment and D.B.’s adoptability after the Agency identified a
new prospective adoptive home. His failure to raise concerns about the
adequacy of the assessment of the resource family forfeited such claims. (See
Crystal J., supra, 12 Cal.App.4th at p. 413.)
                                      III.
  Substantial Evidence Supports the Juvenile Court’s Adoptability Finding
      To the extent Father argues that substantial evidence does not support
the juvenile court’s finding of adoptability, forfeiture does not apply and we
consider the issue. (Joshua G., supra, 129 Cal.App.4th at p. 200, fn. 12; A.A.,
supra, 167 Cal.App.4th at p. 1317 [distinguishing for purposes of forfeiture
between a challenge to the adequacy of an adoption assessment and a
challenge to the sufficiency of the evidence of adoptability].) We conclude
there is substantial evidence to support the court’s adoptability finding.
      Father’s challenges to the assessment and addendum essentially focus
on whether there was a sufficient analysis of the suitability of the resource
family to adopt D.B. However, “[i]f the child is considered generally
adoptable, we do not examine the suitability of the prospective adoptive


                                       16
home.” (In re B.D., supra, 159 Cal.App.4th at pp. 1231−1232.) “Usually, the
fact that a prospective adoptive parent has expressed interest in adopting the
minor is evidence that the minor’s age, physical condition, mental state, and
other matters relating to the child are not likely to dissuade individuals from
adopting the minor. In other words, a prospective adoptive parent’s
willingness to adopt generally indicates the minor is likely to be adopted
within a reasonable time either by the prospective adoptive parent or by some
other family.” (Sarah M., supra, 22 Cal.App.4th at pp. 1649–1650.)
      “In some situations, not applicable here, a minor who is not generally
adoptable because of age, poor physical health, physical disability or
emotional instability may nevertheless be adoptable because a prospective
adoptive family has been identified as willing to adopt the child.
[Citation.] ‘When a child is deemed adoptable only because a particular
caretaker is willing to adopt, the analysis shifts from evaluating the
characteristics of the child to whether there is any legal impediment to the
prospective adoptive parent's adoption and whether he or she is able to meet
the needs of the child.’ ” (In re R.C. (2008) 169 Cal.App.4th 486, 494.) This is
not such a situation. There is no indication D.B. would be difficult to place.
      There is ample evidence from the initial assessment and the addendum
reports showing that D.B. was generally adoptable based on her
characteristics. She is a young, attractive child in good health who presents
as a confident and loving. She is progressing well in all aspects of her
development. The Agency stated these generic characteristics would meet
the qualifications for “numerous adoptive families” and it had no doubt it
could find an appropriate home for D.B. if it needed to do so. Father does not
seriously dispute the fact that D.B. was generally adoptable.




                                       17
      He contends, however, that a child’s general adoptability should not
relieve the Agency from its statutory obligation to prepare an adoption
assessment under section 366.21 when a new prospective family is identified.
We do not disagree. However, the Agency here prepared an adoption
assessment along with addendum reports updating that assessment after the
change in placement.
      We need not reach the issue of whether it would have been a better
practice for the Agency to prepare a new or better assessment after it
identified a new prospective adoptive family because, as previously discussed,
Father forfeited his claims about any deficiencies in the assessment by failing
to object. Father’s reliance on In re Valerie W., supra, 162 Cal.App.4th at
pages 13 through 16, “in which the appellate court determined an assessment
statutorily inadequate resulting in a conclusion that substantial evidence did
not support an adoptability finding, . . . overlook[s] the fact that the parties
in Valerie W. did challenge the assessment’s adequacy in the trial court.
[Citation.] Consequently, Valerie W. does not persuade us to consider
[Father’s] criticisms for the first time on appeal.” (A.A., supra, 167
Cal.App.4th at p. 1317.)
      Additionally, “a section 366.26 hearing does not provide a forum for the
minor[’s] parent to contest the ‘suitability’ of a prospective adoptive family.
Rather, what is required is clear and convincing evidence of the likelihood
that the child[ ] will be adopted within a reasonable time either by the
prospective adoptive family or some other family.” (In re Scott M. (1993) 13
Cal.App.4th 839, 844.) “If inquiry into the suitability of prospective adoptive
parents were permitted in section 366.26 hearings, we envision that many
hearings would degenerate into subjective attacks on all prospective adoptive
families in efforts to avoid termination of parental rights. Such a result is


                                        18
not envisioned by the statutory scheme. Rather, the question of a family’s
suitability to adopt is an issue which is reserved for the subsequent adoption
proceeding.” (Ibid.)
      Despite any purported deficiencies in the assessment reports here,
there was substantial evidence to support the finding that D.B. is generally
adoptable and would be adopted within a reasonable time after the
termination of parental rights. (Michael G., supra, 203 Cal.App.4th at
p. 593.)
                               DISPOSITION
      The order is affirmed.


                                                                         DO, J.

WE CONCUR:




HUFFMAN, Acting P. J.




BUCHANAN, J.




                                      19